DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, shown in Figures 1-4, pertaining to the special technical feature of the bent bar comprising threads for fastening a fastening screw are formed on a surface of the bent bar, the surface facing the pressed slit; a first horizontal bar including a fastening hole formed in each of upper and lower surfaces thereof such that the respective fastening holes face each other in up and down directions; and a fastening screw inserted into the frame by being fastened to the fastening hole that is formed in a surface of the first horizontal bar, the surface being opposite to a surface where the frame is provided, and fastened to the bent bar formed inside the quadrangular bar of the frame so as to connect and fix the frame and the first horizontal bar to each other.
Species 2, shown in Figures 5-6, pertaining to the special technical feature of comprising a fixing piece connected to the end of the frame while surrounding an 
Species 3, shown in Figure 16, pertaining to the special technical feature of comprising a screw including a body portion of a predetermined volume and a fastening portion of a predetermined length provided at one side of the body portion and having a thread, inserted into the pressed slit to be positioned inside the quadrangular bar, and configured such that the fastening portion is fastened to an object to be coupled that is connected to an end of9International Application No. PCT/KR2018/009604 Attorney Docket No. 09520010USthe quadrangular bar while the body portion is supported by the pressed slit; and a fixing bracket formed in a U-shape so that the body portion of the screw is located therein, including a through-hole formed in a surface thereof and through which the fastening portion of the screw protrudes, and forcibly fitted into the pressed slit such that an open end thereof is supported by the pressed slit.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims appear to be generic.

Species 1-3 lack unity of invention because the groups do not share the same or corresponding technical feature, as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

03/22/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619